DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment

Claims 2-9 are currently pending.  Claim 1 has been canceled.  Claims 2-9 have been added.  Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukudu et al. (EP 1598931) (hereinafter Fukudu) in view of Choi et al. (US 2010/0157542) (hereinafter Choi).
Regarding claim 2, Fukudu teaches an electronic apparatus, comprising:
a circuit board (circuit board) (1) (see Figure 1A-1B and paragraphs 0039-0040) having first and second opposed sides;
a plurality of electronic components (oscillating elements (8)) mounted to the circuit board (circuit board) (1) and arranged to lie along at least one path (see Figures 1A-1B and Abstract, paragraphs 0004-0044)), the plurality of electronic components (oscillating elements (8)) occupying a region of the first side of the circuit board (see Figures 1A-1B and paragraphs 0043-0044);
a heat generating component (power transistors (8c,8d) and chip resistors (13a,13b)) mounted to the circuit board (circuit board) (1) (see Figures 1A-1B and paragraphs 0043-0045);
However, Fukudu does not explicitly teach a heat spreader underlying the heat-generating component and being substantially coextensive with the region occupied by the plurality of electronic components.
Choi teaches a heat spreader (heat sink) (300) underlying the heat-generating component (power transistor) (110) and being substantially coextensive with the region occupied by the plurality of electronic components (MIT devices) (150) (see Figures 4-5 and paragraphs 0043-0046 and 0049).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic apparatus as taught by Fukudu with a heat spreader underlying the heat-generating component and being substantially coextensive with the region occupied by the plurality of electronic components as taught by Choi.  One would me motivated to make this combination in order to reduce and effectively control heat generated by the heat-generating component.
Regarding claim 3, Fukudu further teaches the heat-generating component (power transistors (8c,8d) and chip resistors (13a,13b)) comprising a heating transistor (power transistors) (8c,8d) (see paragraph 0041).
Regarding claim 4, Fukudu further teaches the plurality of electronic components (oscillating elements)(8) being mounted to the first side of the circuit board, and the heat-generating component (power transistors (8c,8d) and chip resistors (13a,13b)) being mounted to the second side of the circuit board (circuit board) (1) (see Figures 1A-1B and paragraph 0043).
Regarding claim 5, Fukudu teaches the plurality of electronic components (oscillating elements) (8) being arranged along a plurality of path (see Figures 1A-1B).
However, Fukudu as modified by Choi does not explicitly teach each path being approximately circular.
Fukudu discloses positioning heat-generating chip resistors (13a, 13b) and power transistors (8c, 8d) on concentric circles having the center area as their center and in geometrically stable symmetric positions in order to maintain heat uniformity (see paragraphs 0040 and 0044-0045). 
Therefore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions in order to provide the plurality of electronic components being arranged along a plurality of path, each path being approximately circular, because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the apparatus would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). One would be motivated to arrange each path being approximately circular to provide heat uniformity.
	Regarding claim 6, Fukudu teaches the plurality of electronic components (chip resistors (13a, 13b), power transistors (8c, 8d)) being within a cut-out path defined by a plurality of cut-outs (cut outs) (17) (see paragraph 0040 and Figure 1B).
	However, Fukudu as modified by Choi does not explicitly teach the plurality of electronic components being circumscribed by a cut-out path.
Although, Fukudu does not explicitly teach the he plurality of electronic components being circumscribed by a cut-out path. It would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions in order to provide the plurality of electronic components being circumscribed by the cut-out path, because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the apparatus would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Fukudu further teaches a temperature sensor (thermistor) (5a) and the heat-generating component (chip resistors (13a, 13b), power transistors (8c, 8d)) being controlled by a temperature control circuit (temperature control circuit) (5) coupled to the temperature sensor (thermistor) (5a) (see paragraphs 0022-0023, 0031-0035, 0039-0040, 0043, 0046 and Abstract).
Regarding claim 8, Fukudu further teaches a second plurality of electronic components (heat sensitive elements) (8a,5a) mounted to the circuit board (circuit board) (1) on a side opposite to the side on which the plurality of electronic components (oscillating circuit elements) (8) being mounted (see Figures 1A-1B and paragraphs 0043).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukudu in view of Choi in further view of Jairazbhoy et al. (US 2003/0226688) (hereinafter Jairazbhoy).
Regarding claim 9, the prior combination teaches all the limitations of claim 2.
However, Fukudu as modified by Choi does not explicitly teach the circuit board comprising multiple metal layers.
Jairazbhoy teaches a circuit board (circuit board) (10) comprising multiple metal layers (see paragraph 0010)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board as taught by the prior combination with multiple metal layers as taught by Jairazbhoy. One would be motivated to make this combination in order to provide good thermal radiation and well-matched thermal expansion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached M-Th 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855